DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-8) in the reply filed on 09/10/2021 is acknowledged.  The traversal is on the ground(s) that on the ground that unity of invention does exist between Groups I - II because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.  This is not found persuasive because the technical feature linking the two groups which is the pressure regulating gas introducing portion disposed upstream of the gas exhaust portion is not a special technical feature as it does not make a contribution over the prior art in view of Yaso et al. (US 2017/0198365) because this prior art teaches said feature as known in the art at the time the instant application was made.
The requirement is still deemed proper and is therefore made FINAL. The non-elected group II (claims 9-11) are withdrawn from consideration in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yaso (US Patent No. 10,294,535) in view of Tokuda et al. (US Patent No. 8,012,236).
	Regarding claim 1, Yaso teaches a rotary hearth furnace (1, see figure 2,  abstract, column 5, lines 61-67) for producing reduced iron by reducing iron oxide by heating agglomerates containing iron oxide (see abstract and column 2, line 61-column 3, line 35), the rotary hearth furnace comprising: a furnace body  (see figure 2) which has a pair of peripheral walls and a ceiling plate that enclose a ring-like space having a continuous ring-like shape at lateral sides and an upper side of the ring-like space, 
	Yaso fails to teach a flow rate regulating portion disposed between the introducing portion and the gas exhaust portion in the non-heating zone that is configured to regulate a flow rate of a gas which flows through the non-heating zone by adjusting an opening area of the non-heating zone.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Yaso to include a flow rate regulating portion disposed between the introducing portion and the gas exhaust portion in the non-heating zone in view of the teachings of Tokuda et al. in order to control the pressure differential between the gas introduction portion and the gas exhaust portion, and thereby controlling the furnace gas flow therebetween the two portions.
	Regarding claim 2, Yaso in view of Tokuda et al., teaches  a rotary hearth furnace in which the flow rate regulating portion is configured to regulate a gas flow rate (see Tokuda et al., (see, Tokuda et al., abstract, column 7, lines 25-42, column 8,lines 58-67 and column 11, line 55- column 12, line 67) such that a gas which flows through the non-heating zone (Z2, see  Yaso, figure 1 and column 5, line 60-column 6, line 45) such that a pressure at a boundary between the heating zone (Z1, see Yaso figure 2 and column 5, line 60-column 6, line 45) and the non-heating zone, and thereby . 

7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yaso (US Patent No. 10,294,535) in view of Tokuda et al. (US Patent No. 8,012,236) above, and further in view of Sugiyama et al. (US 2015/0203931).
Regarding claims 7 and 8, Yaso in view of Tokuda et al. teaches a rotary hearth furnace in which the introducing portion (i.e. means 7 including a valve 8 and blower 9, see Yaso, figure 2 and column 7, line 50-column 8, line 23); is configured to introduce the pressure regulating gas to an upstream side of the hearth in the rotational direction, wherein the flow rate regulating portion is disposed upstream of ant material supply portion in the rotational direction (see Yaso, figure 2 and column 7, line 50-column 8, 
However, Sugiyama et al. teaches a rotary hearth furnace (see Sugiyama et al., abstract and figure 1) comprising a hearth covering charcoal or a hearth covering material supply portion which supplies hearth covering charcoal or a hearth covering material onto an upper surface of the hearth portion in the non-heating zone (see Sugiyama et al., para [0142]-[0144], [0256]-[0258], [0362] and [0399]).            It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Yaso in view of Tokuda et al. to include a hearth covering charcoal or a hearth covering material supply portion which supplies hearth covering charcoal onto an upper surface of the hearth portion in the non-heating zone before introducing the agglomerate into the furnace as exemplified by Sugiyama et al.  and that would protect the hearth against contact impact or abrasion when the agglomerates are introduced into the hearth (see Sugiyama et al., para [0142]-[0144], [0256]-[0258], [0362] and [0399]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Englund et al. (US 2010/0031776), Imaizumi  (US 2002/0027317) and Kamikawa et al. (US 6,413,471) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733